         Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Travis Darwin Nelson,                         )
                                              )
               Plaintiff,                     )       ORDER OF DISMISSAL
                                              )
       vs.                                    )
                                              )
Minnesota Department of Corrections,          )
                                              )       Case No. 1:20-cv-155
               Defendant.                     )

       Plaintiff initiated the above-captioned action pro se on August 18, 2020, with the submission

of an application to proceed in forma pauperis, which the court granted, a motion for appointment

of counsel, which the court denied without prejudice, and a complaint. On August 24, 2020, he filed

notice of his consent to the Magistrate Judge’s exercise of jurisdiction over this matter.

       The court conducted an initial review of plaintiff’s complaint as mandated by statute. See

28 U.S.C. § 1915A. On September 1, 2020, the court issued an order that directed plaintiff to file

by September 18, 2020, an amended complaint addressing the pleading deficiencies it had identified

or otherwise show cause this matter should not be dismissed. To date plaintiff has not complied

with the court's directive. Consequently, the above-captioned action shall be dismissed without

prejudice.

I.     BACKGROUND

       Plaintiff is in the custody of the North Department of Corrections and Rehabilitation. (Doc.

No. 9). He is endeavoring to sue the Minnesota Department of Corrections. (Doc. No. 8). He

asserts that he was needlessly extradited by and wrongfully imprisoned in Minnesota and that he

suffered emotional and mental anguish as a result. (Id.). Specifically, he alleges:

       I was denied bail in Grand Forks ND after my Minnesota time was done. MNDOC

                                                  1
         Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 2 of 7



       was contacted by Nichole Johnson & they said I had to come there. I was extradicted
       by MNDOC Lino Lakes when my prison was done there. I was held in MNDOC
       Lino Lakes when my time was done there. No one would listen to my claims, one
       guard told me I need to get a lawyer cause I have a good case.

                                               ***

       I’m claiming mental & emotional anguish. I was taken across state lines for no
       reason. I suffered through stress, fights with family, I was called liar, I was kicked
       out of Prison 6 hours from home in the middle of winter, I was cheated on by
       girlfriend cause I was there, I distrust the system & now I want to run whenever cops
       are involved. I also froze outside that day till my ride showed up 6 hours later. I had
       to spend the little money I had on phone just to stay in contact with ride, I as forced
       to beg for gloves & hat, plus loss of work.

                                               ***

       I want $90,000.00 for wrongful imprisonment & being brought across state lines for
       no reason. I want $1,000,000.00 dollars for the emotional & mental pain I was put
       through.


(Doc. No. 8) (errors in original).

II.    APPLICABLE LAW

       A.      Initial Screening Requirements

       Congress enacted the Prison Litigation Reform Act of 1995 (“PLRA”) to address the burden

imposed by prisoner suits that are too often frivolous and without merit. Jones v. Bock, 549 U.S.

199, 203–04 (2007); Woodford v. Ngo, 548 U.S. 81, 84 (2006). One of the reforms enacted as part

of the PLRA for cases in which prisoners are seeking to sue a governmental entity, officer, or

employee requires courts to conduct an early screening to weed out claims that clearly lack merit.

28 U.S.C. § 1915A. In conducting the screening, the court is required to identify any cognizable

claims and to dismiss the complaint, or any part of it that is frivolous, malicious, fails to state a

claim, or seeks monetary relief from an immune defendant. Id.



                                                 2
          Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 3 of 7



        In enacting the PLRA, Congress did not impose a heightened pleading requirement for

prisoner complaints. Jones, 549 U.S. at 203–04. Consequently, to state a cognizable claim, the

complaint need only meet the requirements of Fed. R. Civ. P. 8(a)(2) that it contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Erickson v. Pardus, 551

U.S. 89, 93 (2007).

        But, while the pleading requirements under Rule 8(a)(2) are not great, something more is

required than simply expressing a desire for relief and declaring an entitlement to it. See Bell

Atlantic Corp. v. Twombly, 556 n.3 (2007) (“Twombly”). The complaint must state enough to “give

the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id. at 555.

Also, the complaint must state enough to satisfy the “plausibility standard” for stating a cognizable

claim as established in Twombly and further amplified by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662, 678–84 (2009) (“Iqbal”). Finally, while a a pro se litigant’s complaint is entitled to

a liberal construction, the minimal pleading requirements of Iqbal and Twombly must still be

satisfied. E.g., Story v. Foote, 782 F.3d 968, 969 (8th Cir. 2015).

        Under the Iqbal/Twombly plausibility standard, the complaint must state enough factual

matter, which accepted as true, states a claim that is plausible on the face of the allegations. See id.

A claim crosses the threshold of being plausible when the factual allegations do more than merely

create a suspicion of a legally cognizable action and “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. Complaints that offer nothing more than labels and conclusions

or a formulaic recitation of the elements are not sufficient. Twombly, 550 U.S. at 555; Iqbal, 556

U.S. at 680–81. Frivolous claims are those that are clearly baseless, fanciful, fantastic, or delusional.

See Denton v. Hernandez, 504 U.S. 25, 32–34 (1992).



                                                   3
          Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 4 of 7



       Determining whether a complaint states a plausible claim is “a context specific task” that

requires the court “to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

“A well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of the facts

alleged is improbable, and ‘that a recovery is very remote and unlikely.’” Twombly, 550 U.S. at 556

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

       B.      Subject Matter Jurisdiction

        Additionally, federal courts are obligated to inquire into subject matter jurisdiction sua sponte

whenever it may be lacking. See Bueford v. Resolution Trust Corp., 991 F.2d 481, 485 (8th Cir.

1993) (opining that the lack of subject matter jurisdiction cannot be waived and may be raised at any

time by a party to an action, or by the court sua sponte); Thomas v. Barham, 931 F.2d 521, 523 (8th

Cir. 1991) (stating that federal courts are obligated to consider their jurisdiction and shall raise

jurisdictional issues sua sponte when there is an indication that jurisdiction is lacking, even if the

parties concede the issue).

II.    DISCUSSION

       Plaintiff’s complaint is problematic in several respects. First, it asserts a claim against a

defendant that is immune from suit. Second, it asserts a claim that, at first blush, appears to be

Heck-barred. Alternatively, the allegations are too meager and vague for defendant to divine the

factual basis for his claims.

       A.      Eleventh Amendment Immunity

       Plaintiff is endeavoring to sue the Minnesota Department of Corrections pursuant to 28

U.S.C. § 1983. The Eleventh Amendment generally prohibits claims against a state or one of its

agencies for damages in federal court absent the state's consent or a valid abrogation of its sovereign

immunity by an act of Congress.. See, e.g., Kentucky v. Graham, 473 U.S. 159, 165-69 (1985).

                                                   4
          Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 5 of 7



Section 1983 has been held not to have abrogated states' sovereign immunity. See Quern v. Jordan,

440 U.S. 332, 343 (1979).

        Minnesota has not consented to suits in federal court. Because the Minnesota Department

of Corrections is the only named defendant and is immune from suit for any claim for damages

under 42 U.S.C. § 1983, the above-entitled action is subject to dismissal.

        B.      Heck bar

        Further, plaintiff’s claim is arguably subject to dismissal pursuant to the principles outlined

in Heck v. Humphry, 512 U.S. 477 (1994). The United States Supreme Court held in Heck that,

before an inmate can recover damages under § 1983 for an allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction

or sentence invalid, he “must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus, 28

U.S.C. § 2254.” Id. at 486–87. It added:

        A claim for damages bearing that relationship to a conviction or sentence that has not
        been so invalidated is not cognizable under § 1983. Thus, when a state prisoner
        seeks damages in a § 1983 suit, the district court must consider whether a judgment
        in favor of the plaintiff would necessarily imply the invalidity of his conviction or
        sentence; if it would, the complaint must be dismissed unless the plaintiff can
        demonstrate that the conviction or sentence has already been invalidated. But if the
        district court determines that the plaintiff’s action, even if successful, will not
        demonstrate the invalidity of any outstanding criminal judgment against the plaintiff,
        the action should be allowed proceed, in the absence of some other bar to the suit.


Id. at 487.

        Plaintiff makes reference in the complaint to a parole hearing that, when read in conjunction

with other statements he makes in his complaint, appears to have taken place sometime after arriving

                                                  5
         Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 6 of 7



in Minnesota.

       I had my girlfriend call, I told them when they came to extradite me, I told them
       when I got to Lino Lakes Prison & I told my public defender before my parole
       hearing.


                                                  ***
       I was blown off over and over, until I met with my public defender at 9 am in the
       morning then at 2:30 pm they kicked me out of prison.


                                                  ***
       I was taken across state lines for no reason. I suffered through stress, fights with
       family, I was called a liar, I was kicked out of prison 6 hours from home in the
       middle of winter . . . .


(Doc. No. 8). This suggests that plaintiff was extradited to and detained in Minnesota pursuant to

a criminal judgment, the invalidity of which plaintiff is implying but has not demonstrated.

       C.       Pleading Deficiencies

       Alternatively, plaintiff’s complaint is subject to dismissal for failure to state a claim as it fails

to meet the most basic of pleading requirements. Plaintiff challenges his extradition and detention

in Minnesota but does not indicate when he was extradited, how long he was detained in Minnesota,

why he was detained if not pursuant to a criminal judgment, or when he released. Thus, he has not

provided sufficient notice of the basis for his claim to any prospective defendant.

III.   CONCLUSION

       For the reasons articulated above, plaintiff's complaint is DISMISSED WITHOUT

       PREJUDICE.




                                                    6
 Case 1:20-cv-00155-CRH Document 13 Filed 11/02/20 Page 7 of 7



IT IS SO ORDERED.

Dated this 2nd day of November, 2020.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                        7
